Case: 16-10400       Date Filed: 06/23/2017      Page: 1 of 2


                                                                     [DO NOT PUBLISH]




                  IN THE UNITED STATES COURT OF APPEALS
                         FOR THE ELEVENTH CIRCUIT

                                 ____________________________

                                      No. 16-10400
                                  ___________________

                         D.C. Docket No. 9:15-cr-80057-RLR-1



UNITED STATES OF AMERICA,
                                                                         Plaintiff-Appellee,
versus

JANIO VICO,
JHARILDAN VICO,
                                                                    Defendants-Appellants.



                     Appeals from the United States District Court
                         for the Southern District of Florida

                                       (June 23, 2017)

Before TJOFLAT and WILSON, Circuit Judges, and ROBRENO, * District Judge.




*
 Honorable Eduardo C. Robreno, United States District Judge for the Eastern District of
Pennsylvania, sitting by designation.
              Case: 16-10400     Date Filed: 06/23/2017    Page: 2 of 2


PER CURIAM:


      Following a jury trial, Janio and Jharildan Vico were convicted of

conspiracy to commit mail fraud, in violation of 18 U.S.C. § 1349, mail fraud, in

violation of 18 U.S.C. § 1341, conspiracy to commit money laundering, in

violation of 18 U.S.C. § 1956(h), and money laundering, in violation of 18 U.S.C.

§ 1957, and sentenced to 108 months in prison. They appeal their convictions and

sentences. We have considered all of the Vicos’ specifications of error. We have

reviewed the following:


      1. Whether the district court abused its discretion by allowing testimony
      regarding Cuban ethnicity, in violation of the Vicos’ due process and equal
      protection rights?

      2. Whether the district court plainly erred in allowing evidence of prior bad
      acts and improper character evidence?

      3. Whether the district court plainly erred in allowing testimony from
      Captain Steven Smith of Florida’s Division of Insurance Fraud?

      4. Whether the district court erred in its calculations regarding the loss
      amount and number of victims?

      5. Whether the district court erred in its forfeiture determinations?

      6. Whether the impact of cumulative error denied the Vicos their right to a
      fair trial?

After careful review of the briefs and the record, and having the benefit of oral

argument, we find no reversible error. The decision of the district court is

AFFIRMED.
                                          2